Title: To Thomas Jefferson from Richard Brent, [25 January 1802]
From: Brent, Richard
To: Jefferson, Thomas


          
            Monday Morning [25 Jan. 1802]
          
          Richard Brent presents his compliments to the President of the United States and will if in his power give himself the pleasure of dining with the President on Wednesday next but such is the precarious state of his health that he is at all times unable to say one day in advance with any tolerable certainty whether if an opportunity is offered he will have it in his power to enjoy the company of those whose person he most respects and whose society he most values and he can with truth declare that amid the various privations and inquietudes to which a long indisposition has exposed him nothing has been a more abundant source of uneasiness than a consciousness of that incapacity which it frequently produces on his part to evince by a proper return of civility and respectful attentions the gratitude he feels and the high sense he entertains for the honor done by the attentions (far exceeding any thing he had a right to expect) which the President and others who he highly respects have been pleased to discover towards him
          
            Richard Brent
          
        